FOURTH AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE This Fourth Amendment to Consolidated Amended and Restated Master Lease (this “Amendment”) is executed and delivered as of April , 2007 by and between STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria Boulevard, Brentwood, TN37027. RECITALS: A.Lessee has executed and delivered to Lessor a Consolidated Amended and Restated Master Lease dated as of November 8, 2000, but effective as of October 1, 2000, as amended by a First Amendment to Consolidated Amended and Restated Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated Amended and Restated Master Lease dated as of June 15, 2005, and a Third Amendment to Consolidated Amended and Restated Master Lease dated as of October 20, 2006 (the “Existing Master Lease”) pursuant to which Lessee leased from Lessor certain healthcare facilities. B.Pursuant to that certain Agreement of Purchase and Sale (the “Purchase Agreement”) dated as of January 23, 2007 among Lessor, as seller, Lessee, as current operator, and VICTORIA EUREKA SPRINGS PROPERTIES, LLC, an Arkansas limited liability company (“Purchaser”), Lessor has agreed to sell skilled nursing facility commonly known as Eureka Springs Nursing and Rehab Center (the “Eureka Springs Facility”), whose address is 235 Huntsville Road, Eureka Springs, Carroll County, Arkansas. C.Lessor and Lessee desire to terminate the Existing Master Lease as to the Eureka Springs Facility effective as of the date that the Eureka Springs Facility is sold pursuant to the Purchase Agreement. NOW THEREFORE, the parties agree as follows: 1.Definitions.Any capitalized term used but not defined in this Amendment will have the meaning assigned to such term in the Existing Master Lease.From and after the date of this Amendment, each reference in the Existing Master Leases or the other Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the Existing Master Lease or Existing Master Leases as modified by this Amendment. 2.Termination of the Existing Lease as to the Eureka Springs Facility.Effective as of, and conditioned upon, the sale of the Eureka Springs Facility pursuant to the Purchase Agreement, (a) the Master Lease is terminated as to the Eureka Springs Facility, and only as to the Eureka Springs Facility; and (b) Exhibit A-7 of the Master Lease is amended and restated in its entirety as follows: Exhibit A-7 Intentionally Omitted. 3.No Reduction in Base Rent.Notwithstanding the termination of the Master Lease as to the Eureka Springs Facility, the Base Rent payable under the Master Lease shall not be reduced or abated. 4.Representations and Warranties of Lessee.Lessee hereby represents and warrants to Lessor that (i) it has the right and power and is duly authorized to enter into this Agreement; and (ii) the execution of this Agreement does not and will not constitute a breach of any provision contained in any agreement or instrument to which Lessee is or may become a party or by which Lessee is or may be bound or affected 5.Execution and Counterparts.This Amendment may be executed in any number of counterparts, each of which, when so executed and delivered, shall be deemed to be an original, but when taken together shall constitute one and the same Amendment. 6.Headings.Section headings used in this Amendment are for reference only and shall not affect the construction of the Amendment. 7.Enforceability.Except as expressly and specifically set forth herein, the Existing Master Lease remains unmodified and in full force and effect.In the event of any discrepancy between the Existing Master Lease and this Amendment, the terms and conditions of this Amendment will control and the Existing Master Lease is deemed amended to conform hereto. [SIGNATURE PAGES, ACKNOWLEDGEMENTS, AND JOINDER FOLLOW] Signature Page to FOURTH AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE LESSOR: STERLING ACQUISITION CORP., a Kentucky corporation By:/s/ C. Taylor Pickett Name:C. Taylor Pickett Title:Chief Executive Officer STATE OFMaryland ) ) ss. COUNTY OFBaltimore) This instrument was acknowledged before me on the 26th day ofMarch , 2007, byC.
